In an action by a contract vendee of real property to recover the amount paid upon the signing of the contract, on the ground that vendor was unable to deliver title upon the contract date, which was five months after the signing of the contract, and was unable to deliver until more than three months thereafter, and in which action the vendor counterclaims for specific performance, *771judgment entered in favor of plaintiff, after trial, unanimously affirmed, with costs. No opinion. Present — Johnston, Acting P. J., Adel, Sneed, Wenzel and MaeCrate, JJ. [See post, p. 790.]